MORRIS, Judge.
Willie James Cooper, III, appeals the revocation of his probation and his resulting prison sentences. We affirm the revocation of his probation and his sentences without comment, but we remand for the correction of two scrivener’s errors in the order of revocation. See Senat v. State, 62 So.3d 1236 (Fla. 2d DCA 2011). The order states that Cooper admitted the violations and that he violated conditions “1, 2, 5, 9, [and] 11,” but the record reflects that Cooper did not admit the violations and that the trial court found Cooper in violation of condition 3 (not condition 2) ■ along with *570conditions 1, 5, 9, and 11. On remand, the trial court is directed to correct the order.
Affirmed; remanded with directions.
ALTENBERND and WALLACE, JJ., Concur.